Citation Nr: 1033742	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  07-17 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes 
mellitus type II.

2.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.

3.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.

4.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left upper extremity.

5.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 
1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that further development is necessary prior to 
final adjudication of the Veteran's claims.

First, the Veteran has indicated that he receives ongoing 
treatment for his service-connected disabilities at the VA 
medical center (MC) in St. Louis, Missouri.  The Veteran's VA 
outpatient treatment records were last requested in June 2007.  
As such, it is very likely that there are VA outpatient treatment 
records regarding the Veteran's disabilities that are not 
associated with the claims file.  On remand, these records should 
be requested and associated with the claims file.

Second, the Veteran has submitted an April 2006 determination of 
the Social Security Administration (SSA), showing that he was 
found to be disabled as of March 15, 2005.  The determination 
shows that, at least in part, the decision was based upon the 
Veteran's service-connected disabilities.  Since this 
determination is dated during the appeal period, the Board finds 
that the Veteran's SSA records should be associated with the 
claims file, since they may be relevant to the Veteran's claims.

Finally, the Board finds that the Veteran should be afforded a VA 
examination to determine the current level of severity of his 
service-connected disabilities.  The Veteran was last afforded 
such an examination in March 2006, and the Veteran stated in a 
June 2007 written statement that the March 2006 VA examination 
report does not accurately reflect the severity of his 
disabilities, and the Veteran's representative indicated in an 
August 2010 written statement that outpatient records show that 
the Veteran's disabilities exhibited symptoms that were not shown 
on examination in March 2006.  As such, the Board finds that the 
Veteran should be afforded an additional VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the St. Louis, Missouri all 
outstanding pertinent records of evaluation 
and/or treatment for the Veteran since June 
2007.

2.  Request from SSA copies of all medical 
records underlying its disability 
determination.

3.  Arrange for the Veteran to undergo VA 
examination(s) to evaluate the current 
severity of his service-connected diabetes 
mellitus type II and peripheral neuropathy of 
the upper and lower extremities.

With regard to diabetes mellitus type II, the 
examiner is asked to indicate whether the 
Veteran's diabetes mellitus type II is 
manifested by the following: 

required insulin, restricted diet, 
regulation of activities, episodes of 
ketoacidosis, hypoglycemic reactions 
requiring one or two hospitalizations 
per year or twice monthly visits to a 
diabetic care provider, complications 
in addition to peripheral neuropathy 
of the extremities and erectile 
dysfunction, and/or progressive loss 
of weight.

With regard to peripheral neuropathy, the 
examiner is asked to report all 
symptomatology associated with the peripheral 
neuropathy of the upper and lower 
extremities.  The examiner is asked to 
provide an opinion as to whether the 
Veteran's incomplete paralysis of the median 
nerve is mild, moderate, or severe; and 
whether the Veteran's incomplete paralysis of 
the sciatic nerve is mild, moderate, 
moderately severe, or severe.

4.  Readjudicate the Veteran's claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


